                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DEXTER BARBER,                                  2:20-CV-10036-TGB

                  Plaintiff,

                                              ORDER DISMISSING
      vs.                                    COMPLAINT WITHOUT
                                                 PREJUDICE
YOLANDA EVANS,

                  Defendant.


     On January 7, 2020, Plaintiff Dexter Barber filed the instant

complaint in this matter. ECF No. 1. Plaintiff also filed a “motion to

expand pleading” on January 27, 2020. ECF No. 4. However, Plaintiff is
an enjoined filer in the Eastern District of Michigan. See Case No. 4:16-

cv-10505-TBG-APP, ECF No. 13.

     As part of the Order enjoining Plaintiff from filing in this District,

the Court ordered that Plaintiff must make a written request for, and

receive a court order from, the Presiding Judge before filing any new

lawsuit in this District. Plaintiff has failed to follow this procedure.

     Accordingly, the Court will strike Plaintiff’s currently pending

“motion to expand pleading” from the docket (ECF No. 4) and DISMISS
Plaintiff’s Complaint WITHOUT PREJUDICE.



    IT IS SO ORDERED.


    DATED: January 31, 2020.

                               BY THE COURT:


                               /s/Terrence G. Berg
                               TERRENCE G. BERG
                               United States District Judge
